DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 01/26/2022 has been entered. Claims 1-14 are pending in the application. Applicant’s amendments to the drawings have overcome the objections as previously set forth in the Non-final Rejection mailed 10/26/2021. 
Claim Objections
Claim  1 is objected to because of the following informalities: 
 “the control system further comprising” should be changed to read-- the control system further comprising: --.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “heat stress-reducing means” in claim 8-9.
“input means” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 
The limitation “heat stress-reducing means” in claims 1, 10 is interpreted as “at least one of a ventilation system, atomizers/nozzles and an air-conditioning system” as per the specification. 
The limitation “input means” in claim 3 is interpreted as “a keyboard or data connection” as per the specification. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anders (WO2008039150A1-provided in IDS).
	Re-claim 1:
 Anders teaches:
A dairy animal-monitoring system for a herd of dairy animals comprising: (Abstract and Figs)
a dwelling space for the herd of dairy animals; (Fig 5)
one or more controllable heat stress-reducing means which are configured to reduce or prevent heat stress of dairy animals, (Fig 4, Ref 202, pg 1 ln5-10)
and a control system for controlling the dairy animal-monitoring system, the control system which further comprising (Fig 4, Ref 200, pg 7 ln 11-15)
 a subset-determining device for determining a subset-of-the herd, or inputting a predefined subset of the herd, ((Fig 4, Ref 204, pg 5, ln11-21 pg 7 ln 14-15, pg 8 ln 6-11 “an individual animal”, claim 8)
which subset is smaller than the entire herd, (“an individual animal” is smaller than the population of animals)
an identification system for identifying the dairy animals from at least the subset, (Fig 4, Ref 210, pg 8 ln 4-7)
and a heat stress detection system for detecting a value of at least one heat stress indicator with at least one dairy animal of the subset, (Fig 4, Ref 212, pg 8 ln 8-10)
wherein the control system is configured to control the one or more heat stress- reducing means for all of the dairy animals in the herd based on the at least one detected value (pg 7, ln 14-26)
Re-claim 3:
 Anders teaches claim 1 and further teaches:
wherein the subset-determining device comprises an input means ( Fig 10, Ref 100, pg 2 ln 22-34 see keyboard which serves as input means)
Re-claim 4:
Anders teaches claim 1 and further teaches:
wherein the identification system comprises at least one of a identification station. (Fig 5, Ref 20, pg 10 ln 20-22)
Re-claim 5:
Anders teaches claim 1 and further teaches:
wherein the heat stress detection system comprises a thermometer for measuring a skin, ear, or core temperature of the at least one dairy animal of the subset. (Fig 4, Ref 212, pg 8 ln 8-10)
Re-claim 6:
Anders teaches claim 1 and further teaches:
wherein the heat stress detection system is furthermore configured to determine a value of at least one heat stress indicator with at least one dairy animal of the herd outside the 
and wherein the subset-determining device is configured to automatically modify the subset, (i.e. the subset is modified when the thermal load on animals is decreased)
 based on the at least one value determined with the at least one dairy animal outside the subset and on the at least one value determined with the at least one dairy animal of the subset. (Fig 1, pg 4-5)
	Re-claim 8:
Anders teaches claim 1 and further teaches:
Wherein the heat stress-reducing means comprises a ventilation system, and an air-conditioning unit. (pg 5 ln 7-8)
Re- claim 10:
 Anders teaches claim 1 and further teaches:
wherein the control system is configured to control the one or more heat stress-reducing means with several of the dairy animals based on the at least one detected value, and with substantially the entire herd in the dwelling space. (Fig 1-4, pg 8 ln 4-11, pg4 ln1-26, pg 10-11)
Re- claim 11:
 Anders teaches claim 1 and further teaches:
wherein the subset comprises between 1 and 10 dairy animals of the herd. (“an individual animal”, pg 8 ln 4-11)
Re- claim 12:

wherein the input means comprises a keyboard or a data connection (Fig 10, Ref 100, pg 2 ln 22-34  see keyboard which serves as input means)
Re- claim 13:
 Anders teaches claim 1 and further teaches:
wherein the control system is configured to only monitor values of the at least one heat stress indicator from the subset of dairy animals. ((Fig 4, Ref 204, pg 7 ln 14-15, pg 8 ln 6-11 “an individual animal”, claim 8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anders. 
Re-claim 2:
Anders teaches claim 1 and doesn’t explicitly teach:
wherein the subset comprises between 1 and 10% of a number of animals in the herd. (Anders discloses that the subset could be any individual animal but does not disclose a particular range)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the subset of Anders such that it was between 1 to 10% of a number of animals in the herd, to provide for a more accurate parameter value, since it has been held that where the general In re Aller, 105 USPQ 233.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of Karsijns (WO2016053104A1-provided in IDS). 
Re-claim 7:
Anders teaches claim 6. Anders doesn’t teach but Karsikns teaches:
wherein the heat stress detection system is provided with an animal-locating system which comprises a memory containing location-related information, comprising the position of one or more relatively cool areas and/or one or more relatively warm areas in the dwelling space, (pg2, ln4-9, pg 3, ln1 -pg 5, ln10, pg 7, ln28-p8,ln28, pg 12 ln1-20, pg13, ln26-pg 14 ln 1-5, i.e. the smart tags detect the presence/location of the animal in a dwelling space/area that is heated/cooled in response to the animal showing signs of heat stress) 
and wherein the heat stress detection system is configured to identify heat stress if a visiting frequency to or an animal density of at least one of the cool areas increases by more than a threshold value and/or a visiting frequency to or an animal density of at least one of the warm areas decreases by more than a threshold value (the smart tags relay heat stress information, including the position of the animal in the warm/cool area of the dwelling space, to the control unit which then controls the heating unit/cooling unit in response to a temperature measured and is identified above/less than a predetermined value and generates a response to turn on the cooling/heating unit)
.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of Kindred (US20080149496A1).
	Re-claim 9:
Anders discloses claim 1 but doesn’t teach:
wherein the heat stress-reducing means comprises  a bicarbonate-adding device which adds a predetermined amount of (sodium) bicarbonate to the feed or drinking water. 
Lee teaches:
dairy animal feed or drinking water (para0009-0010, para0032)
A bicarbonate-adding device which adds a predetermined amount of sodium bicarbonate to feed or drinking water. (para0009-0010, 0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat-stress reducing means of Anders such that it comprised a bicarbonate-adding device as taught by Kindred to increase production of mike and increase quality of milk produced (abstract). 
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of Tupin (US 20140182519 A1). 
For claim 14, Anders does not disclose:
wherein the subset of dairy animals is a pre-determined subset of dairy animals selected based on susceptibility to heat stress.

A animal monitoring system (abstract and figs)
Wherein a predetermined animal is selected based on susceptibility to heat stress (para0009) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the subset of dairy animals of Anders such that they were selected based on susceptibility to heat stress as taught by Tupin to provide for timely identification of respiratory distress to enable earlier and less complicated/expensive intervention and reduce the risk to the animal (para0009).
		Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered and are not fully persuasive. 
In regards to the claim objections, applicant argues:
“Applicant does not agree that a second colon should be added after "further comprising" because this would result in two colons within the sentence of claim 1.”
This is not found persuasive because it is proper to have two colons within the same sentence since one is for the delimiting the particular limitations of the dairy animal-monitoring system and the other is for delimiting the particular limitations of the control system. 
In regards to applicant’s arguments regarding the 112b rejections of claims 4-5, 8 Applicant argues:
“The phrase "at least one" means that one or more of the listed items is required to be present to satisfy the claim. Thus, the claim could be satisfied if all of the recited elements are present or just one.”
The claims as currently recited are indefinite however, in light of Applicant’s arguments the claims are being interpreted to satisfy the limitation if only one of the recited elements is present in the prior art. 
In regards to applicant’s arguments regarding the 102 rejections in view of Anders.
Applicant’s argues Anders does not disclose “a subset-determining device for determining or inputting a subset of the herd ” as previously recited or 
“ a subset determining device for determining a subset of the herd or for inputting a pre-determined subset of the herd for heat- stress” as currently amended or
 “a system configured to control the one or more heat stress-reducing means for all of the dairy animals in the herd based on at least one detected value of a heat-stress indicator from at least one dairy animal in the subset” 
This is not found persuasive. Anders alone discloses a subset-determining device for determining a subset of the herd. Anders teaches in pg 5 and claim 8:
 “In yet another preferred embodiment of the method it aiso comprises the steps:
- to identify an individual animal with the aid of an identification means worn by said animal;

and - to control said cooling means in dependence of said sensed temperature.” 
Therefore, Anders alone discloses a subset-determining device (keyboard) to determine a subset of the herd (“an individual animal”) and configuring the control system (200-control system) to control the heat stress-reducing means (202-colling means) for all of the dairy animals in the herd based on the at least one detected value (the entire environment and remaining animals in the herd are therefore also subjected to the same environmental change resulted by the measurement of the “individual animal”).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643